June 18, 2009 VIA EDGAR The United States Securities and Exchange Commission Judiciary Plaza treet, NE Washington, D.C. 20549-4644 Re: Nationwide Investment Services Corporation Registration Statement on Form S-1; File No. 333-155368 Ladies and Gentlemen: Pursuant to the Rule 461 of the Securities Act of 1933, Nationwide Investment Services Corporation respectfully requests acceleration of the effective date of the registration statement.It is desired that the registration become effective on June 18, 2009. The undersigned is an Officer of Nationwide Investment Services Corporation and is duly authorized to request accelerated effectiveness of the registration statement. Please call Holly J. Hunt at (614) 677-2216 should you have any questions. Sincerely, NATIONWIDE INVESTMENT SERVICES CORPORATION /s/ Terry C. Smetzer Terry C. Smetzer Associate Vice President cc:Ms. Rebecca Marquigny Office of Insurance Products
